Case 3:14-cr-00175-WHA Document 962-51 Filed 01/10/19 Page 1 of 3




           EXHIBIT YY
               Case 3:14-cr-00175-WHA Document 962-51 Filed 01/10/19 Page 2 of 3




                             PACIFIC GAS AND ELECTRIC COMPANY
                                      October 2017 Wildfires
                                  CPUC Data Request - Common

         Requesters: Leslie L. Palmer and Nicholas Sher
         Request Date: November 21, 2017


         Question 3:
         Please provide copies of the most recent two patrols and inspection records with complete plat
         maps for each fire location. Mark the locations of subject facilities where evidence was retained
         by PG&E and/or CAL FIRE.


         Response to Question 3:
         PG&E is producing copies of the physical files for the two most recent overhead patrols and
         inspections for each incident location, as defined by the CPUC's letter dated December 7, 2017.
         These files reflect the results of patrols and inspections required by GO 165. For distribution
         lines, each file generally consists of the paper field work product created by field inspectors as
         they completed the patrol or inspection, including 1) a plat map, highlighted to indicate the
         completion of the patrol or inspection and 2) a log of Electric Corrective Notifications (EC
         Notifications) created by inspectors in the field.

         Many of the files contain copies of some or all of the handwritten paper EC Notifications created
         by inspectors in the field. These handwritten paper EC Notifications are preliminary versions of
         work orders, which were later entered into PG&E' s database and distributed to PG&E' s crews.
         Once the crew performed the work identified in the EC Notification, the notification is marked as
         completed. Open, closed and cancelled EC notifications associated with the incident spans for
         last five years will be produced in response to Questions 4, 5 and 6at a later date.

         In the last year, PG&E has been transitioning to a mobile-only patrol and inspection data entry
         system in which field inspectors use a mobile device to enter the information on EC
         Notifications directly into a PG&E database. For such patrols and inspections, PG&E no longer
         creates a corresponding paper EC Notification in the field. For mobile-only patrols and
         inspections, this production includes EC Notifications pulled directly from the PG&E database
         and may include more information than those generated on paper in the field.

         Potter Valley is the only incident location which includes a transmission line. Therefore, PG&E
         is producing transmission patrol and inspection records only for the Potter Valley incident. For
         transmission line patrols, the paper field work generally consists of 1) an Operation Control
         Ticket, 2) an Inspection Daily Log sheet, 3) a Transmission Line Inspection Datasheet and 4) a
         code reference sheet. For transmission line inspections, the paper field work generally consists of
         1) an Operation Control Ticket, 2) a Transmission Line Inspection Datasheet, 3) a Line Report,
         4) a Transmission Line Object List and 5) a code reference sheet. Transmission line patrol and
         inspection records do not contain plat maps because these lines are patrolled and inspected on a
         circuit basis rather than on a plat map basis.


                                                          1



CONFIDENTIAL                                                                                       PG E-N BF-0000000146
               Case 3:14-cr-00175-WHA Document 962-51 Filed 01/10/19 Page 3 of 3




         These documents are included in the Bates number range PGE-CPUC_00007969 to PGE-
         CPUC 00009884.

         PG&E will produce documents responsive to the request for maps that indicate the locations of
         subject facilities where evidence was retained by PG&E and/or CAL FIRE in a future
         production.


         Response provided by:

         Karen O'Connor, Manager Distribution Asset Strategy & Development, 77 Beale Street, San
         Francisco, California 94105




                                                       2



CONFIDENTIAL                                                                                  PGE-NBF-0000000147
